Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landis (U.S. 2913245).
Regarding claim 1, Landis discloses an adapter for a football sled, the adapter comprising:
a joint (Col. 2 Lns. 15-20, universal joint 22) configured to be coupled between a base (Col. 2 Lns. 5-10, platform 14) and a pad support (Col. 2 5-10, vertical support member 12) of the football sled, the
joint configured to enable multi-directional movement of a pad,9 (Col. 2 Lns 15-20, universal joint is preferably a ball and socket which would allow for multi-directional movement)11 mounted to the pad support, relative to the base; 
and a biasing member (Col. 2 Lns. 30-45, spring 25) coupled to the joint and configured to bias the joint toward a non-deflected position (Col. 2 Lns. 20-30, spring 25 supports member 12 in vertical position)

Regarding claim 2, Landis discloses the biasing member comprises a spring (Col. 2 Lns. 30-45, spring 25)
Regarding claim 3, Landis discloses the biasing member comprises at least one of a shock (Col. 2 Lns. 10-20, hydraulic system of cylinder 18, bypass 19 and piston 20 act as shock to control movement of training pad) and a strut (Col. 2 Lns. 10-20, piston rod 21)
Regarding claim 5, Landis discloses a u-joint (Col. 2 Lns. 15-20, universal joint 22 i.e. u-joint)
Regarding claim 6, Landis discloses a ball joint (Col. 2 Lns 15-20, universal joint is preferably a ball and socket)
Regarding claim 7, Landis discloses a deflection limiter coupled to the joint (Col. 2 Lns. 20-30, variable relief valve 23 adjustable to provide varied resistance)
Regarding claim 8, Landis discloses the deflection limiter is adjustable to provide a variable range of motion. (Col. 2 Lns. 20-30, variable relief valve 23 adjustable to provide varied resistance)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis (U.S. 2913245).
Regarding claim 4, Landis discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Landis does not explicitly disclose the at least one of a shock and a strut comprises a
duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 (VI) (B)

Claim 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (U.S. 20130184104) in view of Landis (U.S. 2913245)
Regarding claim 9, Gilman discloses a football sled comprising:
a base (Fig. 9A, base k) configured to engage a ground surface;
a pad support (Fig. 9A, pad support N) extending from a pad (Fig. 1, football pad); 
and an adapter (Fig. 9A, adapter Q &R) coupled between the base and the pad support, 
However, Gilman does not disclose the adapter configured to enable multi-directional movement of the pad relative to the base.
Landis discloses the adapter configured to enable multi-directional movement of the pad relative to the base (Col. 2 Lns 15-20, universal joint is preferably a ball and socket which would allow for multi-directional movement)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the football sled of Gilman with the multi-directional joint of Landis, to provide Gilman with the advantage of having a tackle pad which is able to receive tackles from any direction of the user to increase the tackle options for a user. 
Regarding claim 10, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
However, Gilman does not disclose the multi-directional movement comprises at least pitch and roll of the pad relative to the base.
 Landis discloses the multi-directional movement comprises at least pitch and roll of the pad relative to the base (Col. 2 Lns 15-20, universal joint is preferably a ball and socket which would allow for multi-directional movement about 3 degrees of freedom, pitch, yaw and roll)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the football sled of Gilman with the multi-directional joint of Landis, to provide Gilman with the advantage of having a tackle pad which is able to receive tackles from any direction of the user to increase the tackle options for a user.
Regarding claim 11, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
However, Gilman does not disclose the multi-directional movement further comprises yaw of the pad relative to the base.
Landis discloses the multi-directional movement further comprises yaw of the pad relative to the base (Col. 2 Lns 15-20, universal joint is preferably a ball and socket which would allow for multi-directional movement about 3 degrees of freedom, pitch, yaw and roll)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the football sled of Gilman with the multi-directional joint of Landis, to provide Gilman with the advantage of having a tackle pad which is able to receive tackles from any direction of the user to increase the tackle options for a user
	Regarding claim 12, Gilman discloses a method of assembling a football sled, the method comprising:
coupling a first portion of a joint (Fig. 9A, end of pivot arm coupled to base of sled, see annotated figure below) of an adapter to a base of the football sled; and
coupling a second portion (Fig. 14A, pivot 5 is coupled to pad support) of the joint of the adapter to a pad support of the football sled

    PNG
    media_image1.png
    270
    248
    media_image1.png
    Greyscale

However, Gilman does not disclose wherein the adapter is configured to enable multi-directional movement of the first portion of the joint relative to the second portion of the joint
Landis discloses wherein the adapter is configured to enable multi-directional movement of the first portion of the joint relative to the second portion of the joint (Col. 2 Lns 15-20, universal joint is preferably a ball and socket which would allow for multi-directional movement)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the football sled of Gilman with the multi-directional joint of Landis, to provide Gilman with the advantage of having a tackle pad which is able to receive tackles from any direction of the user to increase the tackle options for a user
Regarding claim 13, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Gilman discloses coupling a biasing member (Fig. 9A, biasing member spring W)
Regarding claim 14, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
However, Gilman does not disclose coupling a deflection limiter to the adapter
 Landis discloses coupling a deflection limiter to the adapter (Col. 2 Lns. 20-30, variable relief valve 23 adjustable to provide varied resistance)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the football sled of Gilman with the deflection limiter of Landis, to provide Gilman with the advantage of being able to control the amount of resistance provided by the training device back to the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilman (U.S. 6036609) discloses another tacking device
Any inquiry concerning is communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711